Citation Nr: 1539453	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  14-07 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for left hand arthritis.

2.  Entitlement to service connection for right hand arthritis.

3.  Entitlement to service connection for left knee condition.

4.  Entitlement to service connection for right knee condition.

5.  Entitlement to a rating in excess of 50 percent for service-connected unspecified trauma and stressor related disorder with depression symptoms (a psychiatric disorder).


REPRESENTATION

Veteran represented by:	Antonio Tejeda, Attorney at Law


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated March 2013 and July 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In a June 2015 written statement, the Veteran's representative clearly indicated the Veteran wished to withdraw the March 2014 substantive appeal, and therefore withdraw the issues of entitlement to service connection for arthritis in the right and left hand and disorder of the right and left knees.  Accordingly, these issues are withdrawn and are no longer on appeal before the Board.  38 C.F.R. § 20.204.

This appeal was processed using the VMBS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a July 2015 rating decision, the AOJ granted a higher 50 percent rating for the Veteran's service-connected psychiatric disorder.  In August 2015, the Veteran filed a timely written notice of disagreement seeking a higher 70% rating.  Based on review of the claims file, it does not appear a statement of the case has been issued regarding this matter.  Accordingly, the Veteran's August 2015 timely notice of disagreement is still pending, and remand is required for a statement of the case regarding entitlement to an increased rating.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Adjudicate the Veteran's appeal regarding entitlement to an increased rating for service-connected psychiatric disorder and issue a statement of the case.  The RO should also advise the Veteran that he must file a substantive appeal within 60 days of the SOC or within one year of notice of the decision (which was July 27, 2015), whichever date is later.  If a timely substantive appeal is not filed, this claim should not be certified to the Board.  If appealed, subject to current appellate procedures, the claim should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

